Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 30, 2020

                                       No. 04-20-00510-CV

             IN RE Maryvel SUDAY, Executor of the Estate of Olga Tamez de Suday,

                    From the County Court at Law, Val Verde County, Texas
                                    Trial Court No. 3625
                       The Honorable Stephen B. Ables, Judge Presiding


                                         ORDER
Proceeding
Sitting:        Rebeca C. Martinez, Justice
                Patricia O. Alvarez, Justice
                Liza A. Rodriguez, Justice

       On October 16, 2020, 2020, relator filed a petition for writ of mandamus, which did not
contain an appendix or mandamus record.

       A “petition for writ of mandamus] must state concisely and without argument the facts
pertinent to the issues or points presented. Every statement of fact in the petition must be
supported by citation to competent evidence included in the appendix or record.” TEX. R. APP. P.
52.3(g). The appendix must contain the following:

             (A) a certified or sworn copy of any order complained of, or any other
       document showing the matter complained of;

              (B) any order or opinion of the court of appeals, if the petition is filed in
       the Supreme Court;

              (C) unless voluminous or impracticable, the text of any rule, regulation,
       ordinance, statute, constitutional provision, or other law (excluding case law) on
       which the argument is based; . . ..

TEX. R. APP. P. 52.3(k)(1).

      On October 23, 2020, relator filed a motion to extend time in which to file a mandamus
record. Relator states she received an appendix on October 23, 2020 and she needs “time to
review all the documents thoroughly again and once they have been approved by her . . . they
will be properly filed.”
       Relator is ORDERED to file an appendix that complies with Rule 52.3 no later than
November 16, 2020. If relator fails to timely file her appendix, this original proceeding may be
denied based on an insufficient record.

       It is so ORDERED on October 30, 2020.


                                                          PER CURIAM



       ATTESTED TO: _______________________
                    MICHAEL A. CRUZ,
                    CLERK OF COURT